Case 2:20-cv-00599-KJD-BNW Document 25
                                    15 Filed 07/10/20
                                             05/21/20 Page 1 of 6
                                                                5
Case 2:20-cv-00599-KJD-BNW Document 25
                                    15 Filed 07/10/20
                                             05/21/20 Page 2 of 6
                                                                5
Case 2:20-cv-00599-KJD-BNW Document 25
                                    15 Filed 07/10/20
                                             05/21/20 Page 3 of 6
                                                                5
Case 2:20-cv-00599-KJD-BNW Document 25
                                    15 Filed 07/10/20
                                             05/21/20 Page 4 of 6
                                                                5
Case 2:20-cv-00599-KJD-BNW Document 25
                                    15 Filed 07/10/20
                                             05/21/20 Page 5 of 6
                                                                5




           10th       July             20
Case 2:20-cv-00599-KJD-BNW Document 25 Filed 07/10/20 Page 6 of 6
